ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was filed on January 21, 1969 (218 So.2d 177) reversing the orders of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment filed July 1, 1970 and mandate dated July 29, 1970, 237 So.2d 134, the Supreme Court of Florida quashed this court’s judgment of reversal and remanded the cause with directions;
Now, therefore, it is ordered that the mandate of this court heretofore issued in this cause on February 20, 1969 is withdrawn, the opinion and judgment of this court filed January 21, 1969 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the orders of the circuit court appealed from are reinstated and affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).